UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 08673 Dreyfus Investment Portfolios (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2010-June 30, 2011 Item 1. Proxy Voting Record Dreyfus Investment Portfolios CORE VALUE PORTFOLIO AIR PRODUCTS AND CHEMICALS, INC. Ticker: APD Security ID: 009158106 Meeting Date: JAN 27, 2011 Meeting Type: Annual Record Date: NOV 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Chadwick C. Deaton For For Management 1.2 Elect Director Michael J. Donahue For Withhold Management 1.3 Elect Director Ursula O. Fairbairn For Withhold Management 1.4 Elect Director Lawrence S. Smith For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Approve Executive Incentive Bonus Plan For For Management ALPHA NATURAL RESOURCES, INC. Ticker: ANR Security ID: 02076X102 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: MAR 29, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael J. Quillen For For Management 1.2 Elect Director William J. Crowley, Jr. For Withhold Management 1.3 Elect Director Kevin S. Crutchfield For For Management 1.4 Elect Director E. Linn Draper, Jr. For Withhold Management 1.5 Elect Director Glenn A. Eisenberg For For Management 1.6 Elect Director P. Michael Giftos For For Management 1.7 Elect Director Joel Richards, III For Withhold Management 1.8 Elect Director James F. Roberts For For Management 1.9 Elect Director Ted G. Wood For Withhold Management 2 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify Auditors For For Management 5 Report on Efforts to Reduce Pollution Against Against Shareholder From Products and Operations ALPHA NATURAL RESOURCES, INC. Ticker: ANR Security ID: 02076X102 Meeting Date: JUN 01, 2011 Meeting Type: Special Record Date: APR 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Increase Authorized Common For For Management Stock 2 Issue Shares in Connection with For For Management Acquisition 3 Adjourn Meeting For For Management AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: MAY 02, 2011 Meeting Type: Annual Record Date: MAR
